                                                                          JS-6
 1

 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11   TERRANCE D. FORD,                          Case No. 5:18-00956 GW (ADS)

12                             Petitioner,

13                             v.               JUDGMENT

14   RAYMOND MADDEN, Warden,

15                             Respondent.

16

17         Pursuant to the Court’s Order Accepting Report and Recommendation of United

18   States Magistrate Judge and Dismissing Case, IT IS HEREBY ADJUDGED that the

19   above-captioned case is dismissed with prejudice.

20

21   DATED: April 30, 2021            ____________________________________
                                      THE HONORABLE GEORGE H. WU
22                                    United States District Judge

23

24
